Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In view of the appeal brief filed on 03 May 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{/DAVID P ANGWIN/                Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10, 13, 14 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsrud (US 5559087) in view of Kaufman (US 2246467) and Riley et al. (US 4525090, hereinafter Riley).
Regarding claims 1 and 10, Halsrud teaches a lubricant, the lubricant being substantially free of petroleum oil distillates and comprising a water soluble lubricant capable of being used for bicycle chain and gear maintenance and comprising a mixture of 25% to 75% of a surfactant which is a soap (alkaline salts of fatty acids present in a range of 1-50 wt-%, see col. 4, ll. 6-11) and 25% to 75% of glycerin (the lubricant concentrate con be added to a carrier such as glycerol/glycerin, present in a range of 1% to 90% by weight; col. 6, l. 63 to col. 7, l. 5), but does not teach an ecologically friendly package comprising a metal or glass container with an integral brush applicator or that the lubricant includes lanolin.
Halsrud does teach that the lubricant may be applied with a brush (col. 7, ll. 15-16) and that the lubricant includes a stabilizer (col. 6, ll. 38-45).
Kaufman teaches that a lubricant that includes lanolin as a stabilizer (col. 3, ll. 25-37).
Riley teaches an ecologically friendly package comprising a metal or glass container (“metal, glass or plastic bottle” 11, see col. 3, ll. 55-58) with an integral brush applicator (23).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the lubricant of Halsrud and the bottle and brush of Riley for the purpose of providing a user with a convenient applicator to apply the lubricant. 
It is noted that the limitation “configured for bicycle chain and gear maintenance” is a statement of intended use.  As long as the structures in the art are capable of performing the claimed functions, the art reads on the claim.  In this case, the lubricant of Halsrud and Kaufman is capable of being applied to a bicycle chain or gear with the reasonable expectation that the lubricant would lubricate the chain, and the brush of Riley is capable of applying the lubricant to the chain and gears. See MPEP 2114 and 2115.
Regarding claim 2, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 1, wherein the ecologically friendly packaging is a steel can (Riley, “metal, glass or plastic bottle” 11, see col. 3, ll. 55-58). 
Regarding claim 3, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 2, wherein the steel can has a screw-on lid (Riley, 14) with an integral brush (Riley, 23).
While Riley does not teach that the brush is a horse hair brush, Applicant admits that “the horse hair applicator 14, or other natural fiber brush construction is also generally known in the art”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the brush of Riley a horse hair brush in view of Applicant’s 
Regarding claim 4, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 1, wherein the ecologically friendly packaging is a glass container (Riley, “metal, glass or plastic bottle” 11, see col. 3, ll. 55-58).
Regarding claim 10, the combination of Halsrud, Kaufman and Riley teaches the maintenance system of claim 1, wherein a mixture of 25% to 75% of a surfactant which is a soap (alkaline salts of fatty acids present in a range of 1-50 wt-%, see col. 4, ll. 6-11) and 25% to 75% of glycerin (the lubricant concentrate can be added to a carrier such as glycerol/glycerin, present in a range of 1% to 90% by weight, see col. 6, line 63 to col. 7, line 5) is provided.
Regarding claim 13, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 12 wherein the ecologically friendly package is a glass container (Riley, col. 3, ll. 55-558) having a screw-on lid (Riley, 14) with an integral brush (Riley, 23).
While Riley does not teach that the brush is a horse hair brush, Applicant admits that “the horse hair applicator 14, or other natural fiber brush construction is also generally known in the art”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the brush of Riley a horse hair brush in view of Applicant’s Admitted Prior Art, wherein doing so would merely be a matter of using a material generally known in the art to be suitable for use as a brush.
Regarding claim 14 the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 12 wherein 
Regarding claim 23, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly bicycle chain and gear maintenance system according to claim 10 wherein the soap includes Lanolin (Kaufman, col. 3, ll. 25-37) combined with plant based oils (Halsrud teaches a soap formed from tall oil or coconut oil, which are plant-based oils; col. 4, ll. 6-8).
Regarding claim 24, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly bicycle chain and gear maintenance system according to claim 23, wherein the Lanolin is present in amounts of 2%-10% weight of the oil forming the soap with 90-98% by weight of the oil forming the soap being formed of plant based oils (example 1 of Kaufman teaches a soap, wherein the oil forming the soap comprises 8 pounds of Snodotte acids and 0.58 pounds of lanolin, resulting in approximately 6.7% Lanolin and 93.2% Snodotte acids as the oil forming the soap; Halsrud teaches forming the soap with coconut oil, which is a plant based oil, in col. 4, ll. 6-8).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsrud, Kaufman and Riley as applied to claim 10 above, and further in view of Goto (US 8420581).
Regarding claim 11, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance system capable of use with bicycle chains and gears according to claim 10, but does not teach that the soap forming the water soluble mixture has at least 50% palm oil by weight of the oil forming the soap.
Goto teaches use of a soap that has at least 50% palm oil by weight of the oil forming the soap (col. 10, l. 55 to col. 11, l. 24 teaches a soap derived from palm oil)
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the soap of Halsrud with soap that has at least 50% palm oil by weight of the oil forming the soap as taught by Goto, for the purpose of providing anticorrosive .
Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsrud in view of Kaufman and Goto.
Regarding claim 18, Halsrud teaches an environmentally friendly lubricant, the lubricant being substantially free of petroleum oil distillates and comprising a water soluble lubricant comprising a mixture of 25% to 75% of a surfactant which is a soap (alkaline salts of fatty acids present in a range of 1-50 wt-%, see col. 4, ll. 6-11) and 25% to 75% of glycerin (the lubricant concentrate can be added to a carrier such as glycerol/glycerin, present in a range of 1% to 90% by weight, see col. 6, line 63 to col. 7, line 5).
Halsrud does not teach that the soap forming the water soluble mixture has at least 50% palm oil by weight of the oil forming the soap or that the lubricant includes lanolin.
Halsrud does teach that the lubricant includes a stabilizer (col. 6, ll. 38-45).
Kaufman teaches a lubricant that includes lanolin as a stabilizer (col. 3, ll. 25-37).
Goto teaches use of a soap that has at least 50% palm oil by weight of the oil forming the soap (col. 10, l. 55 to col. 11, l. 24 teaches a soap derived from palm oil)
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the stabilizer of Halsrud with lanolin as taught by Kaufman for the purpose of stabilizing the lubricant composition and providing it with a desired texture (Kaufman, col. 3, ll. 25-37 and col. 5, ll. 15-18), wherein doing so would merely be a matter of simple substitution of one stabilizer for another. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the soap of Halsrud with soap that has at least 50% palm oil by weight of the oil forming the soap as taught by Goto, for the 
Regarding claim 25, the combination of Halsrud, Kaufman, and Goto teaches the environmentally friendly lubricant according to claim 18, wherein the Lanolin is present in amounts of 2%-10% weight of the oil forming the soap with 90-98% by weight of the oil forming the soap being formed of plant based oils (example 1 of Kaufman teaches a soap, wherein the oil forming the soap comprises 8 pounds of Snodotte acids and 0.58 pounds of lanolin, resulting in approximately 6.7% Lanolin and 93.2% Snodotte acids as the oil forming the soap; Goto teaches the use of palm oil, which is a plant based oil).
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsrud, Kaufman and Riley as applied to claim 1 above, and further in view of Manning (US 4783186).
Regarding claim 20, the combination of Halsrud, Kaufman and Riley teaches the environmentally friendly maintenance method including the steps of selecting an ecologically friendly packaging and lubricant as described in the rejection of claim 1 above, but does not specifically teach lubricating a bicycle chain.
Halsrud does teach lubricating a conveyor belt and its tracks (col. 1, ll. 7-11).  Halsrud further teaches that the lubricant can be spread evenly, reduces friction and facilitates cleanliness (col. 2, ll. 43-52). One of ordinary skill in the art would expect this lubricant to also work on a bicycle chain because these features would also be desirable when lubricating a bicycle chain.
Manning teaches using a brush (28, 29) to apply lubricant to a bicycle chain. Manning also suggests looking to lubricants beyond those specifically developed for bicycles (col. 4, ll. 3-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the lubricant of Halsrud and Kaufman and the brush of Riley 
Regarding claim 21, the combination of Halsrud, Kaufman, Riley and Manning teaches the environmentally friendly method of bicycle chain and gear maintenance according to claim 20 wherein the lubricant is a water soluble lubricant comprising a mixture of 25% to 75% of a surfactant which is a soap (Halsrud, alkaline salts of fatty acids present in a range of 1-50 wt-%, see col. 4, ll. 6-11) and 25% to 75% of glycerin (Halsrud, the lubricant concentrate can be added to a carrier such as glycerol/glycerin, present in a range of 1% to 90% by weight, see col. 6, line 63 to col. 7, line 5), and wherein the soap includes Lanolin combined with plant based oils (Kaufman, col. 3, ll. 25-37).
Regarding claim 22, the combination of Halsrud, Kaufman, Riley and Manning teaches the environmentally friendly method of bicycle chain and gear maintenance according to claim 21, wherein the Lanolin is present in amounts of 2%-10% weight of the oil forming the soap with 90-98% by weight of the oil forming the soap being formed of plant based oils (example 1 of Kaufman teaches a soap, wherein the oil forming the soap comprises 8 pounds of Snodotte acids and 0.58 pounds of lanolin, resulting in approximately 6.7% Lanolin and 93.2% Snodotte acids as the oil forming the soap; Halsrud teaches forming the soap with coconut oil, which is a plant based oil, in col. 4, ll. 6-8).


Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
Applicant argues that there “is absolutely no teaching or suggestion in the Kaufman patent of a soap forming a water soluble mixture that ‘has at least 50% Palm oil by weight of the oil forming the soap.’”

Applicant argues that Goto was cited “in a word matching exercise to prove that the words palm oil and soap and lubricant can be found somewhere in the prior art”.
In response, it is noted that Goto is cited as teaching a lubricant including a soap formed from palm oil, and the soap serves the specific function of providing the lubricant with high levels of anticorrosive properties (Goto, col. 10, line 54 to col. 11, line 10).
Applicant argues that Goto “fails to suggest a lubricant being substantially free of petroleum oil distillates and comprising a water soluble lubricant comprising a mixture of 25% to 75% of a surfactant which is a soap and wherein the soap forming the water soluble mixture has at least 50% Palm oil by weight of the oil forming the soap.”
This argument attacks the Goto reference for not rendering the entire claim obvious by itself. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Goto teaches a lubricant that is not water soluble.
In response, it is noted that Halsrud is the primary reference, and teaches a water soluble lubricant as claimed. Goto is cited for teaching other soaps that are suitable in lubricants and provide anticorrosive properties.
Applicant argues that Goto is non-analogous art.
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor 
Applicant argues that there is no reason to select palm oil from the 23 potential components disclosed by Goto.
In response, one of ordinary skill would expect any of the soaps taught by Goto to be beneficial. One of ordinary skill would be fully capable of selecting palm oil soap as a routine matter of design. 
Applicant argues that Goto teaches away from the claimed invention.
In response, it is noted that Goto does not criticize, discredit, or otherwise discourage the solution claimed. 
Applicant argues that neither Kaufman nor Goto teach a water soluble lubricant.
In response, it is noted that Halsrud is relied upon to teach a water soluble lubricant. Kaufman teaches an alternative stabilizer and Goto teaches an alternative soap.
Applicant argues that there is no teaching or suggestion of using lanolin as an organic stabilizer in a water soluble lubricant composition as in the present claimed invention, or in the lubricant in the Halsrud patent.
In response, it is noted that Halsrud teaches “many different types of compounds can be used as stabilizers” (col. 6, ll. 42-43). Kaufman teaches that lanolin is a particularly effective stabilizer (pg. 2, col. 1, ll. 25-27). One of ordinary skill would expect lanolin to perform the same function in the lubricant of Halsrud.
Applicant argues that Kaufman teaches a grease that is substantially free from glycerin rather than the claimed lubricant comprising 25% to 75% glycerin.
In response, it is noted that the primary reference, Halsrud, teaches a lubricant with glycerin as claimed.

In response, it is noted that the primary reference, Halsrud, teaches a lubricant that is substantially free of petroleum distillates. Kaufman and Goto are relied upon for their specific teachings of advantageous alternatives to the stabilizers and soaps taught by Halsrud. The resultant product would still be substantially free of petroleum oil distillates. 
Applicant argues that they do not understand the rejection of claim 25.
Claim 25 recites a percentage by weight of lanolin and plant based oils in the oil that forms the soap in the lubricant. Halsrud teaches plant based oils: tall oil or coconut oil. Kaufman teaches lanolin. In example one of Kaufman, 8 pounds of Snodotte acids are mixed with 0.58 pounds of lanolin. These are the ‘oils’ that form the soap. One of ordinary skill would expect this weight ratio of 6.7% lanolin to 93.2% other oils to perform equally well with the plant based oil(s) taught by Halsrud.
In arguing against the rejection of claim 1, Applicant uses the same arguments against Kaufman that are addressed above. These arguments are responded to in the same manner as above.
Under the heading “THE LUBRICANT BEING SUBSTANTIALLY FREE OF PETROLEUM OIL DISTILLATES”, Applicant has argued that Riley teaches a cap formed from petroleum products.
In response, it is noted that the cap of the container is not a part of the lubricant and is unrelated to the claim limitation that the lubricant is substantially free of petroleum oil distillates.
Applicant argues that there is no teaching or suggestion of using the lubricant of Halsrud on a bicycle chain.
In response, it is noted that one of ordinary skill in the art would expect the lubricant of Halsrud to lubricate a bicycle chain when applied thereto because it can (1) spread evenly, (2) reduce friction, and (3) facilitate cleanliness (Halsrud, col. 2, ll. 43-52).

In response, it is noted that Halsrud also teaches that the “application may be by means of spraying, immersing, brushing or the like” (col. 7, ll. 15-16), which explicitly teaches the use of a brush to apply the lubricant.
Applicant argues that “the examiner is silent as to how this applicator provides any rational convenience for a 1:100 to 1:1000 dilution as required in the primary reference.” 
In response, it is noted that the bottle of Riley is fully capable of storing a diluted product.
Applicant argues that the Riley container is not an “ecologically friendly package comprising ...a metal or glass container with an integral brush applicator configured for bicycle chain and gear maintenance” because the cap of Riley is formed of plastic.
In response, it is noted that the limitation “an ecologically friendly package” is given its broadest reasonable interpretation consistent with the specification. In the specification, “ecologically friendly” is equated with “highly recyclable”. It is noted that the container of Riley is metal or glass, and that only the cap is plastic. The packaging of Riley is therefore “highly recyclable”. Applicant has not provided a definition that excludes the inclusion of any and all plastic components.
Applicant argues that Examiner “effectively ignores” that the brush is a horse hair brush as recited in claims 3 and 13.
In response, it is noted that the rejection of claims 3 and 13 rely on Applicant’s Admitted Prior Art that horsehair brushes are generally well known. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, horsehair is known to be suitable for use in a brush intended for applying a variety of materials.

The arguments against Kaufman and Goto as applied to claim 11 are the same as the arguments against the rejection of claim 18, and the Examiner adopts the same responses as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754